PER CURIAM:
Carmen Ramos appeals the district court’s order dismissing her claims arising from Wells Fargo Home Mortgage, Inc.’s refusal to consider her loan modification application. We have reviewed the district court’s order and find no reversible error. Accordingly, although we grant Ramos’s motion to proceed in forma pauperis, we affirm for the reasons stated by the district court. Ramos v. Wells Fargo Home Mortg., Inc., No. 8:11-cv-03130-AW, 2012 WL 261308 (D. Md. filed Jan. 26 & entered Jan. 27, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.